Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claim 1, 4-14 and 19-35 is pending.
Claims 5, 6, 8-10 13-14, 19-26 and 34-35 is withdrawn.
Claims 1, 4, 7, 11-12 and 27-33 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 
Action Summary
Claims 1, 4, 7, 11-12, 27-31 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Atri (Cumulative, additive benefits of memantine/donepezil combination over component monotherapies in moderate to severe Alzheimer’s dementia: a pooled area under the curve analysis, Alzheimer's Research & Therapy (2015) 7:28, pages 1-12) and Nirogi (US 2014/0135304) of record is withdrawn.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atri (Cumulative, additive benefits of memantine/donepezil combination over component monotherapies in moderate to severe Alzheimer’s dementia: a pooled area under the curve analysis, Alzheimer's Research & Therapy (2015) 7:28, pages 1-12) and Nirogi (US 2014/0135304) of record as applied to claims 1-4, 7, 11-12, 27-31 and 33 above, and further in view of Doody (Safety and Tolerability of Donepezil at Doses up to 20 mg/day, Drugs Aging 2008; 25 (2): 163-174) is withdrawn.

Response to Arguments
	
	Argument with regards to Atri and Doody is moot, since neither Atri nor Doody are employed in the present rejection.
	Applicant again argue that a triple combination unexpectedly resulted in synergistic enhancement of cognitive effects.  This argument has been fully considered but has not been found persuasive.  Applicants has not demonstrated any unexpected results nor synergisim. The assertion of unexpected results or synergism has not been established.  Additionally, in looking to figure 3, shows the % change from baseline of Acetylcholine, the vehicle is the combination of donepezil and memantine and the N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride (compound 2 presumably) in a very specific dosing of each compound;  showing higher % change but this does not demonstrate unexpected results nor synergism.  In order to establish unexpected results or synergism, a comparison of individual memantine, donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride, then the combination of the three agents.  Additionally, the instant claims must be commensurate in scope of asserted unexpected results or synergism.  Figure 3 discloses very specific dosages, in which the instant claims do not recite. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) (MPEP 7160.2(d)).  And An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961) (Claims to a 13-chloro substituted compound were rejected as obvious over nonchlorinated analogs of the claimed compound. Evidence showing unexpected results for the claimed compound as compared with the 9-, 12-, and 14- chloro derivatives of the compound rebutted the prima facie case of obviousness because the compounds compared against were closer to the claimed invention than the prior art relied upon.) (716.02(e)).
	


NEW REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 29 is upon 27 which is dependent upon claim 1. Instant claim 1 has been amended to recite that N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide in the amount of 0.1 mg to 100 mg. And claim 29 recites “wherein the N-[4-(1-Cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide or a pharmaceutically acceptable salt thereof is present in an amount of 0.1 mg to 100 mg”; which does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 32 is dependent upon 27 which is dependent upon claim 1. Instant claim 1 has been amended to recite that donepezil or a pharmaceutically acceptable salt thereof in the amount of 2 mg to 30 mg.  And claim 32 recites “wherein the donepezil or a pharmaceutically acceptable salt thereof is present in an amount of 2 mg to 30 mg”, which does not further limit claim 27 nor claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 33 is upon 27 which is dependent upon claim 1. Instant claim 1 has been amended to recite that memantine in the amount of 1 mg to 40 mg. And claim 33 recites “wherein the memantine or a pharmaceutically acceptable salt thereof is present in an amount of 1 mg to 40 mg”; which does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11-12, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tariot (Memantine treatment in patients with moderate to severe Alzheimer disease already receiving donepezil: a randomized controlled trial, JAMA, January 2004- Vol 291, No. 3, pages 317-324) and Nirogi (US 2014/0135304) of record.

Tariot teaches that in patients with moderate to severe Alzheimer’s disease (AD) receiving stable doses of donepezil, memantine resulted in significantly better outcomes than placebo on measure of cognition, activities of daily living, global outcome, and behavior and was well tolerated.  These results, together with previous studies, suggest that memantine represents a new approach for the treatment of patients with moderate to severe AD (abstract).  Tariot teaches that memantine is administer at the starter dose of 5 mg/d, increased to 20 mg/d (abstract).  Tariot teaches donepezil is administer at a stable dose of 5 mg – 10mg per day (page 318, left column, first paragraph).
Atri does not disclose N-[4-(1-Cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4- yl)acetamide nor pharmaceutically acceptable excipients.
Nirogi teaches N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide dihydrochloride, N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide (claim 3) are H3 receptor of the nervous system (claim 12-14). Nirogi teaches that the compounds are useful in the treatment of cognitive disorder, dementia (claim 12-13).  Nirogi teaches that he pharmaceutical compositions of the present invention may be formulated in a conventional manner using one or more pharmaceutically acceptable excipient. The pharmaceutically acceptable excipient is carrier or diluent (paragraph 0083). Nirogi teaches that the dose of the active compounds can vary depending on factors Such as the route of administration, age and weight of patient, nature and severity of the disease to be treated and similar factors. Therefore, any reference hereinto a pharmacologically effective amount of the compounds of general formula (I) refers to the aforementioned factors. A proposed dose of the active compounds of this invention, for either oral or parenteral administration, to an average adult human (paragraph 0084).  Nirogi teaches the compounds in a dose of 1 mg, 5 mg or 10 mg per kilogram (Example 55).  Nirogi teaches the method of treating dementia (claim 13).
It would have been obvious to one of ordinary skills in the art to combine memantine, donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide to treat dementia and/or Alzheimer’s disease.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine memantine, donepezil and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide composition cojointly in a formulation to treat cognitive disease (e.g. Alzheimer’s disease) with a reasonable expectation of success absence evidence to the contrary.
	With regard to the dosing of memantine and N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide and donepezil ; Tariot teaches that memantine is administered in a dose of (immediate-release formulation, 10 mg/b.i.d., or extended-release formulation, 28 mg q.d., donepezil in the dose of 5 mg – 10mg per day  and Nirogi teaches the compounds in a dose of 1 mg, 5 mg or 10 mg per kilogram. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")(See MPEP 2144.05).  In the instant case, the dosing of memantine,  N-4-(1-Cyclobutyl piperidin-4-yloxy)phenyl-2-(morpholin-4-yl)acetamide and donepezil fall within the instantly claimed dosages.



From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion

Claims 1, 4, 11-12, 27-33 is rejected.
No claims are allowed.


COMMUNICATION

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627